Fourth Court of Appeals
                               San Antonio, Texas
                                      May 1, 2019

                                  No. 04-18-00747-CV

                      Marcelo GALVAN Jr. and Analicia R. Galvan,
                                   Appellants

                                           v.

        Cledson Macedo de CARVALHO, Kristina Carvalho and Jagaland Co., LLC,
                                  Appellees

                From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2018CVH001835-D1
                       Honorable Jose A. Lopez, Judge Presiding


                                    ORDER
    The appellants’ emergency motion for extension of time to file brief is hereby
GRANTED. Time is extended to May 3, 2019.

                                                _________________________________
                                                Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2019.


                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court